Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 1c and 2c show the panel in the open and closed positions respectively, however, the counterweight appears to have disappeared in figure 2c
Figures 16a and 16b are photographs and per 37 CFR 1.84 (b)(1) photographs are not acceptable unless they are the only practicable way of illustrating the claimed invention.  The present invention can easily be shown in black and white line drawings as in figures 1a-15 and as such the photographs are not acceptable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “the panel” in line 2.  As the initial recitation was “at least one panel”, consistent language should be used throughout the claims and the later recitations should be “the at least one panel”.
A similar issue arises in claims 2, 5, 9, 12, 13, 17, 18, and 20.
A similar issue also arises with “at least one rotatable drive” in claims 1, 13, 18, 19, and 20.
Claim 10 includes the limitation “at least two layers of seals” in line 1.  The limitation appears to use the term “layers” contrary to its ordinary use.  Layers generally means multiple thicknesses or structures one on top of the other.  The present invention shows two seals side by side, not on top of each other.  The phrase “at least two lines of seals” would more accurately reflect the disclosed seal arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5203392 to Shea (hereinafter Shea) in view of US patent 6684931 to Reimer (hereinafter Reimer) and US patent 8671622 to Thomas (hereinafter Thomas).
Regarding claim 1, the drop down barrier is shown in Shea in figures 1-7 with at least one panel (106), the panel (106) configured to be movable between an elevated position and a lowered position; and at least one rotatable drive (with shaft 36, release 82, and regulating mechanism 10) coupled to the panel (106), and is configured such that rotation of the rotatable drive (36) enables the panel (106) to be moved from the elevated position to the lowered position, the rotatable drive includes a brake (112) arranged to exert a force against the rotation of the rotatable drive when a speed of the rotation exceeds a predetermined threshold, wherein in use, the rotatable drive is activated (via release 82)  to enable the panel (106) to controllably move under its own weight from the elevated position to the lowered position to form a barrier, the controllable movement of the panel (106) enabled by the brake (112).
However, the panel of Shea forms a barrier for fire not floods and Shea does not teach a counter weight.
A counterweight is shown in Reimer in figures 1-12 where panel (with panels 20) has counterweight (96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea with the counterweight of Reimer because counterweights provided the known benefit of balancing the weight of panels, especially vertically lifting panels, to support the upward movement and thereby slow downward dropping movements.
The flood barrier is shown in Thomas in figures 1-2 where panel (3) forms a barrier against flood water or other liquids as further taught in column 2 lines 31-40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea with the flood barrier function of Thomas because both fire and flood barriers were known and the use of the dropdown barrier of Shea as a flood barrier would provide and additional market for the barrier of Shea.
Regarding claim 2, the panel (106) is arranged between two posts (22) in Shea.
Regarding claims 3 and 4, the flood barrier of Thomas can be at an entrance to a building and, when the flood barrier use of Thomas is provided to the barrier of Shea, the flood barrier use would also encompass a canal or river barrier as those are equivalent flood barrier uses.
Regarding claim 11, while Shea shows only one panel, the use of a plurality of panels would be design choice duplication of parts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer and the flood barrier use of Thomas, with a plurality of panels because a plurality of panels can be used to cover larger openings with more ease than a single large panel (see also MPEP 2144.04 VI Section B duplication of parts obvious).
Regarding claim 12, the panel (106) is formed of steel as taught in column 2 lines 58-60 of Shea.
Regarding claim 13, the panel (106) is coupled to the drive (at shaft 36) in Shea, however Shea is silent as to the specific mounting.  Steel wires for connecting members are shown in Thomas in figures 1 and 2 where panel (2) is connected to member (5) via steel wires as further taught in column 4 lines 61-63.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer and the flood barrier use of Thomas, with the steel wire connector of Thomas because steel wires provided the known benefit of secure connection, especially in rotating of pulling connections.
Regarding claims 14-16, the counterweight (96) of Reimer is in a cage configuration, however, when provided to the barrier of Shea the counterweight could also be in a tubular configuration such as that shown in Thomas in figures 1-2 with tubular weight (5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer and the flood barrier use of Thomas, with a tubular counterweight as in Thomas because a variety of counterweight shapes were known to be effective and one shape could be substituted for another while still providing counterbalancing function (see also MPEP 2144.04 IV Section B change in shape obvious).  However, the references are silent as to the material of the weights.  Examiner takes Official Notice that iron and steel were known weight materials in the art at the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer and the flood barrier use of Thomas, with iron or steel weights because the selection of a known material based on its suitability for a known purpose is obvious (see also MPEP 2144.07).
Regarding claim 17, Shea is silent as to the use of a threshold, however, examiner takes Official Notice that thresholds were old and well known in the art at the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer and the flood barrier use of Thomas, with a threshold because threshold provided the known benefit of a more uniform support surface for the lower edge of the door as well as the benefit of being replaceable without needing to replace the whole floor.
Regarding claim 18, the rotatable drive further includes an electromagnetic lock (84) configure to be activated to inhibit rotation of the rotatable drive and deactivated to permit rotation of the drive in Shea.
Regarding claim 19, the brake (112) is a centrifugal brake and includes pads (114) that contact a surface of the drive when the speed of the drive exceeds a threshold in Shea.
Regarding claim 20, the apparatus is obvious over Shea in view of Reimer and Thomas and the method step of activating the drive (controllable movement being enabled is already part of the apparatus claims) would inevitably follow the apparatus.

Claims 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea, Reimer, and Thomas as applied to claims 1-4 and 11-20 above, and further in view of EP 2840222 to Arnquist (hereinafter Arnquist).
Regarding claim 5, Shea is silent as to a seal.  A seal is shown in Arnquist in figures 1-3 with seal 10.  While the seal appears to have a flat surface, multiple sealing lines, similar to corrugations, are shown with seal 210 and as such when provided to the barrier of Shea the seal would have corrugations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer and the flood barrier use of Thomas, with the seal of Arnquist because seals provided the known benefit of limiting liquid or air passage at the edges of doors and other barriers.
Regarding claim 6, seal 10 is generally D-shaped in Arnquist.
Regarding claim 7, seal 10 can be made of TPV EPDM (vulcanized EPDM) as further taught in paragraphs [0012]-[0013] in Arnquist. 
Regarding claim 8, the seal temperature properties come from the material and as seal 10 of Arnquist is made of the same material claimed it would have the temperature properties claimed.
Regarding claim 9, when provided to the barrier of Shea, the seals 10 would be at the edges of the panel, i.e. where the panel gaps away from the posts.
Regarding claim 10, when provided to the barrier of Shea, two seals could be used as the use of one or two seals per edge is a design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dropdown panel of Shea, having the counterweight of Reimer, the flood barrier use of Thomas, and seal of Arnquist, with two seals because two seals provide increased sealing (see also MPEP 2144.04 VI Section B duplication of parts obvious).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak